Citation Nr: 9933019	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  93-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.  

2.  Entitlement to service connection for malocclusion. 

3.  Entitlement to service connection for bilateral ankle 
disability, to include tendinitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.  

5.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978, and from December 1978 to September 1980.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  
This appeal was previously before the Board and was remanded 
to the RO in February 1994.  The appeal is once again before 
the Board.

The claims of entitlement to service connection for 
malocclusion and for bilateral hearing loss and tinnitus will 
be addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The claim of entitlement to service connection for 
bilateral hearing loss and tinnitus is supported by 
cognizable evidence showing that the claim is plausible.

3.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for bilateral ankle disability, to include 
tendinitis is plausible.  

4.  Prior to May 24, 1995, the veteran's bilateral pes planus 
with associated symptoms was not productive of severe 
bilateral foot disability. 

5.  For the period from May 24, 1995, the veteran's bilateral 
pes planus with associated symptoms was productive of severe 
bilateral foot disability. 

6.  Prior to January 14, 1992, the veteran's PFB was not 
shown to be manifested by exfoliation, exudation or itching.

7.  For the period from January 14, 1992, the veteran's PFB 
is manifested by recurring papular lesions on the anterior of 
the neck, an exposed surface, which are subject to exudation, 
scarring and itching when he shaves. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss and tinnitus is well-grounded.  
38 U.S.C.A. §  5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral ankle disability, to include 
tendinitis.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus, prior to May 24, 1995, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (1999); Fenderson v. 
West, 12 Vet.App. 119 (1999).

4.  The criteria for a 30 percent evaluation for bilateral 
pes planus, from May 24, 1995, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (1999); Fenderson v. West, 12 Vet.App. 
119 (1999).

5.  The criteria for a compensable evaluation for PFB, prior 
to January 14, 1992, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(1999); Fenderson v. West, 12 Vet.App. 119 (1999).

6.  The criteria for a 10 percent evaluation for PFB, from 
January 14, 1992, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (1999); 
Fenderson v. West, 12 Vet.App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's first period of 
service are unavailable.  Service medical records from his 
second period of service are negative for treatment or 
diagnosis of hearing loss or tinnitus.  The records do show 
that X-ray studies in August 1980 revealed third degree pes 
planus.  On the report of medical history, associated with 
the September 1980 separation examination, the examiner noted 
that the veteran had had painful ankles for the past four 
years and flat feet.  Audiometric testing noted "screened at 
20 dB ANSI" for both ears.  Clinical evaluation resulted in 
diagnoses of PFB, pes planus - symptomatic, and old sprain of 
the left ankle.  

On July 23, 1991, the RO received VA Form 21-526, Veteran's 
Application for Compensation or Pension, wherein the veteran 
claimed service connection for pes planus, PFB, and hearing 
loss.  

On VA examination on January 14, 1992, the veteran reported 
that in 1978 he was in an explosion after which he lost his 
hearing for about three days and felt dizzy.  He indicated 
that he was also chronically exposed to loud noises such as 
helicopters.  He claimed a constant tinnitus, of which he was 
aware mostly at night, but felt was masked during other times 
of the day.  He indicated that he wore a beard to help 
alleviate the irritation that came with shaving.  He stated 
that he was given a special profile in service to allow him 
to have a beard.  He also indicated that he sprained his 
ankles frequently.  Physical examination revealed normal 
carriage, posture and gait.  Examination of the skin revealed 
some irritation and small vesicles beneath the hairline of 
the beard from the limited shaving that he did.  Examination 
of the feet revealed some loss of the longitudinal arch and 
some inversion characteristics in his stance regarding the 
medial side.  He was reported to wear sneakers with special 
support that was most comfortable for him.  The diagnoses 
were PFB, compensates by wearing a beard and pes planus 
confirmed by examination.  

On audiological evaluation, pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
35
35
LEFT
20
25
20
30
30

Speech recognition was 80 percent in the right ear and 92 
percent in the left ear.  The diagnosis was mild bilateral 
hearing loss.  

In a February 1994 decision, the Board granted service 
connection for bilateral pes planus and PFB; thereafter, the 
RO, in a June 1994 rating decision, evaluated each disability 
as noncompensably disabling from July 23, 1991.  

On VA examination in August 1994, the veteran reported 
constant pain in his feet and stated that he could no longer 
run or do excessive walking.  He claimed two ankle fractures, 
one of the left ankle in 1976, which was casted and required 
no surgery.  He also claimed two ankle fractures of the right 
ankle in 1977.  He stated that he sprained his ankles 
frequently and treated himself using ankle braces.  He 
indicated that he used benzoperoxide ointment for his PFB and 
found erythromycin helped if the lesions became infected by 
keeping down the scarring.  Examination of the skin noted 
that the veteran was wearing a full beard with the inferior 
portion of the beard evidencing minor area of irritation.  
There were no large cyst or infections.  Examination of the 
feet revealed a complete loss of a longitudinal arch medial 
to the great toe on both feet on the veteran's standing 
indicating pes planus.  The ankles were described as "not 
swollen", and there was full range of motion of each ankle.  
The veteran reported tenderness at the insertion of the 
Achilles tendon bilaterally, but there was no objective signs 
of inflammation.  The veteran pointed mainly to the medial 
side of his ankles as the sites of pain.  Examination of the 
plantar surface of the feet revealed no current calluses.  X-
rays of the feet revealed a decrease in the arch without 
vertical talus.  X-rays of the ankles were normal.  

In October 1994, the RO increased the disability evaluation 
for bilateral pes planus to 10 percent from July 23, 1991.  

VA outpatient treatment records show that in October 1994 the 
veteran was seen in the ENT Clinic for complaint of tinnitus 
and gave a history of loud noise exposure in service.  
Physical examination revealed normal tympanic membranes.  The 
assessment was noise induced sensorineural hearing loss.  On 
evaluation at the Audiology Clinic, the veteran reported 
onset of hearing loss in 1977 when exposed to close artillery 
fire with tinnitus, bleeding from the ears and vertigo.  
Tinnitus had continued with some change in pitch and 
intensity.  Audiological evaluation revealed the following 
pure tone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
35
40
LEFT
25
25
30
30
40

Speech recognition was 92 percent in the right ear and 88 
percent in the left ear.  These test results were 
unaccompanied by a Summary of Examination for Organic Hearing 
Loss (VA Form 10-2464) completed by the chief of the 
audiology and speech pathology service.  The pertinent 
diagnosis was borderline mild hearing loss.  

A VA treatment record indicates that in April 1995 the 
veteran presented with complaint of arch pain in both feet.  
He stated that he recently started working as a mailman and 
that his feet became more painful.  Examination revealed 
severe pes planus bilaterally.  There was no pain with 
palpation of the arches or range of motion of the ankles.  
The assessment was severe pes planus.  The veteran was 
advised to use special insoles with arch supports.  On May 
24, 1995, clinical evaluation revealed severe pes planus 
bilaterally, and pain with palpation on the medial side and 
plantar arch.  The assessment was severe pes planus with 
plantar fasciitis.  The veteran was advised to wear splints 
for four weeks.  In June 1995, examination revealed flesh 
colored papules on the neck.  In September 1995, the veteran 
was seen for follow-up for bilateral plantar fasciitis.  He 
reported that orthotics, Motrin, injections, low dye 
strapping and night splints provided no relief.  Objective 
findings noted severe pes planus bilaterally with tenderness 
on palpation of the plantar fascia bilaterally.  On 
audiological evaluation in November 1995, pure tone threshold 
levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
35
LEFT
20
25
25
30
40

Speech recognition was 96 percent in each ear.  These test 
results were unaccompanied by a Summary of Examination for 
Organic Hearing Loss (VA Form 10-2464) completed by the chief 
of the audiology and speech pathology service.  The diagnosis 
was unchanged hearing from October 1994.  

In November 1995, the veteran testified that during service 
he was in the field and was exposed to aircraft and weapons 
fire.  He referred to many sessions of small arms fire.  He 
also testified as to the problems he had with his ankles in 
service.  He claimed that he had a chronic ankle condition 
whether it was due to fractures, tendinitis or whatever.  He 
stated that on two occasions he had ankle braces on the right 
ankle. He complained of tenderness at the insertion of the 
Achilles tendon, bilaterally.  He indicated that he wore 
special over-the-counter tennis shoes with arch supports for 
his pes planus.  These were generally low cut shoes.  He 
stated that he currently worked as a mailman. He continued to 
have problems with swelling, spasms, corns, callosities and 
blisters of the feet.  Regarding his PFB, the veteran stated 
that the condition forced him to wear a full beard and 
required special shaving creams, lotions and salves as well 
as antibiotics.  He also claimed that the problem was 
unsightly.  See November 1995 hearing transcript.  

Private treatment records dated in 1996 include a notation of 
bilateral pes planus with tendinitis in March 1996.  In May 
1996, clinical evaluation revealed ankle instability and 
swelling.  The veteran was provided orthotics.  

VA records reveal that when seen in October 1996 examination 
revealed extreme pronation in stance and gait.  An April 1998 
progress note revealed that examination of the skin found 
dark 2 mm papules on the neck without redness, pain, swelling 
or discharge.  

On VA feet examination in December 1998, the veteran stated 
that he had a right ankle fracture in service which was not 
casted, but apparently healed satisfactorily.  He complained 
of some arch pain on occasion, however, that was not as bad 
as it used to be.  He did have some pain high on the Achilles 
tendon on occasion and he had discomfort walking because of 
flat feet.  He wore good shoes with a good arch support and 
that seemed to help him considerably.  He had some discomfort 
in his ankles, the residual from his old fracture, however, 
most of his pain was in the bottom of his feet.  He also 
reported that he had hearing loss which occurred in 1976 when 
he was exposed to a lot of cannon fire.  He stated that he 
had ringing in both ears all the time.  Regarding his PFB, he 
stated that he saw a dermatologist once or twice a year.  He 
was given Cleocin T to help the infection locally, 
erythromycin 1 daily to keep the infection down, and 
hydroquinone USP 4% as a cream to help heal the scar.  He 
indicated that the condition consisted mostly of little 
papules that occasionally got infected on his upper neck and 
under his mandible on both sides.  

Physical examination revealed that the veteran's carriage, 
posture and gait were good.  Examination of the skin revealed 
tiny 1-2 mm nodules on the upper neck under the mandible on 
both sides.  There were perhaps 20 little follicles on each 
side of his neck.  The veteran was growing a beard which 
seemed to help his upper face, but he could not grow a beard 
on his neck.  The examiner noted that "it doesn't look 
good".  There was no exudate in any of them, they were just 
small nodules that were present.  The veteran said that they 
were present most of the time even with use of the 
medication.  Medication seemed to keep them from getting 
infected and wearing the beard seemed to keep him from 
getting lesions on the upper face.  Examination of the feet 
revealed marked flat feet with marked pes planus.  The ankles 
appeared normal with a normal range of motion.  Both ankles 
dorsiflexed 10 degrees and plantar flexed 40-45 degrees and 
they were not swollen.  He had some tenderness on the upper 
Achilles tendon on both sides, but it was not thickened or 
enlarged.  He had a little tenderness in both arches and both 
feet were severely flat.  X-rays of the feet were consistent 
with pes planus.  X-rays of the ankles revealed no 
abnormalities.  The pertinent diagnoses were (1) pes planus 
bilateral, history of fractured right ankle in the past with 
frequent sprains of both ankles, painful Achilles tendon 
bilaterally and some history of plantar fasciitis on 
occasion, and (2) PFB controlled by beard, erythromycin and 
Cleocin.  

On VA ear disease examination in December 1998, the veteran 
stated that while in service he was exposed to severe 
howitzer fire without hearing protection where his unit was 
directly under the muzzle end of a large artillery piece.  He 
indicated that he was knocked over by the blast and 
hospitalized.  He was also exposed to live fire exercises, 
helicopter noise, planes and tanks without hearing 
protection.  The veteran reported that he had tinnitus that 
lasted approximately one month along with an associated 
hearing loss.  He denied any other work related noise 
exposure.  Physical examination revealed that the tympanic 
membranes were clear and mobile bilaterally.  Nasal 
examination was clear.  The oral cavity was negative.  
Palpation of the neck was negative.  It was noted that an 
audiogram in 1994 showed a moderate bilateral high frequency 
hearing loss to approximately 40 decibels at 4000 hertz.  The 
examiner noted that the veteran had significant noise 
exposure resulting in apparent moderate high frequency 
hearing loss.  He indicated that the veteran had no other 
significant noise exposure other than his military service 
and that this would be consistent given the veteran's 
relatively young age. 

Audiometric testing later that month revealed the following 
pure tone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
25
LEFT
20
15
20
20
25

Speech recognition was 96 percent in each ear.  These test 
results were unaccompanied by a Summary of Examination for 
Organic Hearing Loss (VA Form 10-2464) completed by the chief 
of the audiology and speech pathology service.  The diagnosis 
was normal hearing.  


Analysis

I.  Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).

However, the threshold question to be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that his claims for 
service connection are well-grounded; that is, claims which 
are plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet.App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990)).  If 
the claims are not well-grounded, the appeal must fail and 
there is no duty to assist in developing the facts pertinent 
to the claims.  See Morton v. West, 12 Vet.App. 477 (1999); 
see also Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury (or as the result of a service-connected 
condition); and (3) medical evidence of a nexus between the 
claimed in-service (or service-connected) disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); Epps v. Gober 126 F.3d at 
1468 (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra); see also Allen v, Brown, 7 
Vet.App. 439, 448 (1995) (en banc).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim must be presumed.  
See Robinette v Brown, 8 Vet. App. 69, 75 (1995).


A.  Service Connection for Bilateral Hearing Loss and 
Tinnitus 

Under the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board notes that the veteran's claim for bilateral 
hearing loss and tinnitus is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  There has been medical evidence 
presented that shows he currently has bilateral hearing loss 
and tinnitus as shown by the VA examination in January 1992.  
In this regard, the Board notes that while audiometric 
testing conducted at the most recent VA examination in 
December 1998 revealed normal hearing, the results were not 
accompanied by a VA Form 10-2464 prepared by the Chief of 
Audiology.  Thus, a notation documented on that same VA 
report reflects that the results are not usable for 
adjudicative purposes.  The January 1992 audiometric test 
results, however, did show bilateral hearing loss disability 
per VA standards and were accompanied by VA Form 10-2464.  
The veteran has provided the Board with lay evidence in the 
form of his own testimony of having incurred acoustic trauma, 
and having been exposed to close artillery fire, in service, 
which the Board must presume as truthful.  The December 1998 
VA examiner indicated that in lieu of any other explanation, 
the veteran's hearing loss was secondary to significant noise 
exposure in service.  Thus, the veteran's claim for service 
connection for bilateral hearing loss and tinnitus is well-
grounded.  See Caluza, supra.


B.  Service Connection for Bilateral Ankle Disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be established for a disability which is proximately 
due to, or results from, another disease or injury for which 
service connection has been granted.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  Allen 
v, Brown, 7 Vet.App. 439, 448 (1995) (en banc).  However, a 
claim for secondary service connection , like all claims, 
must be well grounded.  See Reiber v. Brown, 7 Vet.App. 513 
(1995).

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Here, the evidence of record fails to show a presently 
existing disability involving the ankles.  The most recent VA 
examination noted that the ankles appeared normal with a 
normal range of motion and no swelling.  X-rays of the ankles 
were negative.  In the absence of a finding of a present 
disability that can be related to service or a service-
connected disability, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

The Board rejects the veteran's assertions of present 
disability attributable to service or a service-connected 
disability as probative of a well-grounded claim.  Such 
opinions involve medical causation or medical diagnosis as to 
the effect that the claims are "plausible" or "possible" 
as required by Grottveit.  As the Court held in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.

Although the Board has considered and denied the appeal as to 
this claim on a ground different from that of the RO, that 
is, whether the veteran's claim was well-grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by this action.  In assuming that the 
claim was well-grounded, the RO actually accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well-grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  Id.


II.  Disability Evaluations

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

As noted above, service connection was established for 
bilateral pes planus and for PFB by a February 1994 Board 
decision.  That decision was implemented by a June 1994 
rating action, which assigned a 10 percent evaluation for 
bilateral pes planus and assigned a noncompensable evaluation 
for PFB, each effective from July 23, 1991, the date of 
receipt of the veteran's claim.  See 38 C.F.R. § 3.400.  As 
the veteran takes issue with the initial ratings assigned 
when service connection was granted, the Board must evaluate 
each disability based on all the evidence of record; it may 
assign separate ratings for separate periods of time based on 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


A.  Bilateral Pes Planus

The record shows that the veteran's bilateral pes planus is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5276.  Under this code, a 10 percent rating is warranted 
where symptoms are moderate, with a weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  
Severe bilateral pes planus manifested by marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
schedular evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

The evidence shows that on VA examination in January 1992 
there was some loss of the longitudinal arch and some 
inversion characteristics.  VA examination in August 1994 
revealed complete loss of the longitudinal arch, but there 
were no calluses.  A VA treatment record dated in April 1995 
found severe bilateral pes planus but no pain on palpation.  
The evidence shows that the veteran was seen again on May 24, 
1995.  At that time, he had severe bilateral pes planus and 
pain on palpation on the medial side.  In November 1995, he 
testified that his pes planus caused swelling, spasms, corns, 
callosities and blisters of the feet.  In October 1996, 
examination revealed extreme pronation in his feet.  When the 
veteran was examined by the VA in December 1998, it was noted 
that he had marked flat feet with marked pes planus.  The 
examiner noted that the veteran's feet were "severely 
flat".  

Upon review, the Board finds that the veteran's bilateral pes 
planus warrants a 30 percent rating under Diagnostic Code 
5276.  When he was examined on May 24, 1995, it was noted 
that he had severe pes planus and pain on palpation.  
Subsequent examinations revealed "marked pes planus" and 
"severely flat" feet.  The veteran has indicated that he 
suffers from swelling and calluses.  Accordingly, after 
considering the provisions of 38 C.F.R. § 4.40 and 4.45, the 
Board finds that the veteran's bilateral pes planus 
approximates a 30 percent rating under Diagnostic Code 5276.  
Having so determined, however, the Board does not find that 
the criteria for a rating higher than 30 percent are 
satisfied.  There is evidence showing that the veteran has 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  

Because this conclusion is based on the evidence first found 
on a VA treatment record dated on May 24, 1995, the 30 
percent rating is assigned effective as of May 24, 1995.  See 
Fenderson, (authorizing separate, "staged" ratings for 
separate periods of time based on facts found).

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for bilateral pes planus, 
prior to May 24, 1995.  The Board concludes, though, that a 
30 percent evaluation is warranted, effective May 24, 1995.


B.  PFB

The Board notes that the veteran's skin disorder has been 
rated as analogous to eczema under Diagnostic Code 7806.  See 
38 C.F.R. §§ 4.20, 4.27.  Under this provision, a 
noncompensable evaluation is assigned for eczema manifested 
by slight, if any, exfoliation, exudation or itching, or on a 
nonexposed surface or small area.  A 10 percent evaluation is 
assigned where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is warranted with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where there is exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The January 1992 VA examination noted that the veteran wore a 
beard to alleviate the irritation that came with shaving.  
Examination revealed minor skin irritation beneath the beard.  
When examined by the VA in August 1994, the veteran reported 
that benzoperoxide ointment and erythromycin helped if the 
lesions became infected by keeping down the scarring.  
Examination revealed a minor area of irritation in the 
inferior portion of the beard.  Examination in April 1998 
noted papules on the neck without redness, pain, swelling or 
discharge.  VA examination in December 1998 showed 20 little 
follicles on each side of the neck.  Although there were no 
exudation in any of them, the examiner noted that medications 
kept them from getting infected.  The examiner further 
comment that the condition did not look good.  

After a contemporaneous review of the record, it is found 
that a 10 percent disability evaluation for PFB is warranted.  
As noted above, the evidence shows that the veteran has PFB 
on his face and neck.  Although exfoliation, exudation or 
itching has not been specifically shown on clinical 
evaluations, the Board notes that the veteran wears a beard 
to alleviate irritation from shaving and uses ointments and 
salves to prevent infection and scarring.  The most recent VA 
examiner indicated that the condition did not look good.  
Therefore, the Board finds that the overall disability 
picture more nearly approximates the criteria for the next 
higher rating of 10 percent.  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806.  Consideration has also been given as 
to whether the disability meets the criteria for the next 
higher rating of 30 percent.  However, as there was no 
clinical or photographic evidence of constant exudation, 
constant itching, extensive lesions or marked disfigurement, 
a 30 percent is not warranted.

Because this conclusion is based on the evidence first found 
on VA examination dated on January 14, 1992, the 10 percent 
rating is assigned effective as of August 24, 1994.  See 
Fenderson, (authorizing separate, "staged" ratings for 
separate periods of time based on facts found).

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against the claim for a 
compensable rating for PFB, prior to January 14, 1992.  The 
Board concludes, though, that a 10 percent evaluation is 
warranted, effective January 14, 1992. 


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss and tinnitus is well-grounded.

Entitlement to service connection for a bilateral ankle 
disability, to include tendinitis, is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus, prior to May 24, 1995, is denied.

A 30 percent evaluation for bilateral pes planus, from May 
24, 1995, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

A compensable evaluation for PFB, prior to January 14, 1992, 
is denied.

A 10 percent evaluation for PFB, from January 14, 1992, is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  


REMAND

Having determined that the veteran's claim for service 
connection bilateral hearing loss and tinnitus is well-
grounded, VA has a statutory duty, which is neither optional 
nor discretionary, to assist veteran with the development of 
the facts pertinent to his well-grounded claim.  See Massey 
v. Brown, 7 Vet.App. 204, 208 (1994); Littke v. Derwinski, 1 
Vet.App. 90, 92 (1990).  The duty assist includes, where 
appropriate, the conduct of a thorough and contemporaneous 
medical examination.  See Wilkonsin v. Brown, 8 Vet.App. 263, 
268 (1995) (quoting Green (Victor) v. Brown, 1 Vet.App. 121, 
124 (1991)).  When an examination report does not contain 
sufficient detail, the report must be returned as inadequate.  
38 C.F.R. § 4.2 (1999).

Here, the service medical records for the veteran's first 
period of service are unavailable.  The service medical 
records pertaining to the veteran's second period of service 
reflect that the audiometric testing completed at separation 
examination in September 1980, were screened at 20 decibels 
"ANSI," indicating normal hearing.  See Hensley v. Brown, 5 
Vet.App. 155, 157 (1993) (the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss).  Although the report of VA 
audiometric testing completed in December 1998 does not 
reflect results within the criteria cited in 38 C.F.R. 
§ 3.385, the examiner commented that a review of the 
veteran's claims file was notable for a 1994 audiogram that 
disclosed moderate bilateral high frequency hearing loss to 
approximately 40 decibels at the 4000 hertz.  Moreover, the 
examiner offered the opinion that the veteran's bilateral 
hearing loss is consistent with his in-service history of 
noise exposure.  

While the Board acknowledges the foregoing opinion, further 
clinical corroboration is necessary under the circumstances.  
In this context, the Board notes that the results of the VA 
audiometric testing completed in 1994, and in 1998, were 
considered as not usable for VA adjudicative purposes.  Since 
the December 1998 examiner relied on the 1994 results as a 
basis for his opinion, and the results of the 1998 tests were 
likewise useless, the veteran in this case was not afforded 
an adequate audiological examination.  Accordingly, remand 
for another VA examination is in order.

A preliminary review of the veteran's claim of service 
connection for malocclusion reveals further development must 
be performed prior to further appellate consideration.  
Review of the Statement of the Case and subsequently issued 
Supplemental Statements of the Case reveal that the laws and 
regulations relevant to service connection for dental 
disabilities have not been provided to the veteran.

In addition, the Board notes that 38 C.F.R. § 3.381, 3.382 
and 4.149, relating service connection for dental 
disabilities were recently amended effective June 8, 1999.  
See 64 Fed. Reg. 30392-30393 (1999).  Where the law or 
regulation changes before conclusion of the appeal process, 
the version more favorable to the veteran applies, unless 
otherwise provided.  Karnas v. Derwinski, 1 Vet App 308 
(1991).

As such, consideration must be given to the veteran's claim 
of service connection under both the old and the new 
criteria.  The RO has not had the opportunity to review the 
veteran's claim of service connection pursuant to the new 
regulations, nor has the veteran been provided the new 
regulations in a Supplemental Statement of the Case as 
required by 38 C.F.R. § 19.29.  See 38 C.F.R. § 19.9 (1999).

In any event, the VA has obligation under 38 U.S.C.A. 
§ 5103(a) to advise the veteran of the evidence necessary to 
complete his application for VA benefits.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, the veteran is hereby notified 
that a preliminary review indicates that the evidence 
necessary to the complete application for service connection 
for malocclusion is competent medical evidence of a current 
dental disability, which can be related to his period of 
military service.  This evidence may be accomplished through 
the veteran's submission of a statement from a medical/dental 
professional.  Robinette, 8 Vet. App. at 77-80.  Therefore, 
the veteran is advised that, unless the development directed 
herein coincidentally provides evidence on the theories of 
service connection for malocclusion, he remains under an 
obligation to provide such evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and/or VA, who have provided 
treatment since December 1998 for a 
disability manifested by bilateral 
hearing loss and tinnitus.  After having 
securing the necessary authorizations for 
release of information, the RO should 
attempt to obtain and associate with the 
claims file any medical records 
identified by the veteran which have not 
already been secured previously.  

2.  The RO should schedule the veteran 
for a VA ear examination, to include an 
audiological evaluation and review by a 
Chief Audiologist.  The examiner is 
requested to review the claims folder, 
including the transcripts of the 
veteran's personal hearing dated in 
November 1995; the report of VA ear 
disease examination dated December 1998; 
and the reports of VA audiological 
testing in January 1992, October 1994, 
April 1995, and in December 1998.  In 
reviewing the veteran's case, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not that there is an etiological 
relationship between any current 
disability manifested by bilateral high 
frequency hearing loss (and/or tinnitus) 
and his in-service history of noise 
exposure.  Any and all opinions expressed 
must be supported by a complete 
rationale.  If the examiner is unable to 
provide a complete opinion, the reason 
why the opinion cannot be provided must 
be explained.

3.  Thereafter, the RO should again 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  The RO should also 
make a specific finding with respect to 
whether the veteran has presented a well-
grounded claim for entitlement to service 
connection for malocclusion, taking into 
consideration both the prior and amended 
criteria for service connection for 
dental disorders in 38 C.F.R. §§ 3.381 
and 3.382.  Based on this determination, 
and if appropriate, see Morton v. West, 
12 Vet.App. 477 (1999), the RO should 
accomplished any further indicated 
development.

4.  If the determinations remain adverse 
to the veteran, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105(d) and 
38 C.F.R. § 19.31, which sets forth the 
applicable legal criteria, to 
specifically include the old and amended 
provisions of 38 C.F.R. §§ 3.381 and 
3.382, and which summarizes all of the 
pertinent evidence received since the 
most recent supplemental statement of the 
case.  The veteran and his presentative 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







